Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to claims filed on 09/30/2021. Claims 1-21 are pending.

Response to Arguments
Applicant’s arguments, see Remarks pp. 11-12, filed 09/30/2021, with respect to the rejection(s) of claim(s) 1-20 under section 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Houliston and Zimmerman.
Applicant argues, see Remarks p. 12, that Houliston does not rectify the deficiencies of the combination of Mathew and Cui. Applicant’s argument is not persuasive because Houliston teaches the claimed features, as evidenced by the new ground(s) of rejection set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2017/0257297 (“Mathew”), in view of U.S. Pub. No. 2015/0363178 (“Houliston”), and further in view of U.S. Pub. No. 2012/0266170 (“Zimmerman”).

Regarding claim 1, Mathew teaches data processing method, comprising: 
receiving, by a first edge computing node, a container image update instruction (“At operation 312, corrective commands are issued by the corrective command engine 210, the commands directed to one or more nodes to correct the issues of the one or more nodes,” ¶ [0051]; “the corrective action command engine 210 may issue a corrective action command to replace the virtual machine (VM) image with a new VM image having the cloud applications with correct code versions,” ¶ [0045]), wherein the first edge computing node is one of a plurality of edge computing nodes in an edge computing cluster, the edge computing cluster comprises at least two edge computing nodes (“Some cloud-based infrastructures implement clusters of computing nodes, where each node may be implemented as a virtual machine or virtual server. Each node may run a plurality of applications that provide web-services to clients over a network, such as the Internet,” ¶ [0013]), and the container image update instruction instructs the 
Mathew fails to teach obtaining, by the first edge computing node, a to-be-updated container image from a remote data center; and sending, by the first edge computing node, the obtained to-be-updated container image to another edge computing node in the edge computing cluster via the local area network, the first edge computing node and said another edge computing node being connected by the local area network. Houliston teaches obtaining, by the first computing node, a download from a remote data center (“The elected download master then proceeds to download the content from outside the subnet, e.g. from software source 18, which may be a Configuration Manager Distribution Point and/or which may be coupled to the download master via a WAN rather than a LAN,” ¶ [0031]); and sending, by the first edge computing node, the obtained download to another computing node via the local area network (“as the download master downloads content from outside the subnet to its cache, one or more other NOMAD agents on the subnet in turn download the content 
Mathew-Houliston fails to teach obtaining the container image from a remote data center via a public network. Zimmerman teaches downloading a VM image from a remote server via a public network (“users 302 (e.g., users at a customer site) may upload or download VM image(s) 308 via their corresponding company portal 306 located in a demilitarized zone (DMZ) 310. The users may access the portal through a network 304 such as the Internet,” ¶ [0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the Internet, as taught by Zimmerman, into Mathew-Houliston, in order to extend a private network to remote geographical locations without the need to build private infrastructure, thereby reducing costs.

Regarding claim 8, Mathew teaches computing node, comprising at least one processor and a memory, wherein the memory is configured to store computer readable instructions that, when executed by the at least one processor, cause the computing node to perform operations (Fig. 7; ¶¶ [0088]-[0089]) comprising: 
receiving, by a first edge computing node, a container image update instruction (“At operation 312, corrective commands are issued by the corrective command engine 
Mathew fails to teach obtaining, by the first edge computing node, a to-be-updated container image from a remote data center; and sending, by the first edge computing node, the obtained to-be-updated container image to another edge 
Mathew-Houliston fails to teach obtaining the container image from a remote data center via a public network. Zimmerman teaches downloading a VM image from a remote server via a public network (“users 302 (e.g., users at a customer site) may upload or download VM image(s) 308 via their corresponding company portal 306 located in a demilitarized zone (DMZ) 310. The users may access the portal through a network 304 such as the Internet,” ¶ [0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the Internet, as 

Regarding claim 15, Mathew teaches a non-transitory computer-readable storage medium comprising instructions that, when executed by a computing node, cause the computing node to perform operations (¶ [0084]) comprising: 
receiving, by a first edge computing node, a container image update instruction (“At operation 312, corrective commands are issued by the corrective command engine 210, the commands directed to one or more nodes to correct the issues of the one or more nodes,” ¶ [0051]; “the corrective action command engine 210 may issue a corrective action command to replace the virtual machine (VM) image with a new VM image having the cloud applications with correct code versions,” ¶ [0045]), wherein the first edge computing node is one of a plurality of edge computing nodes in an edge computing cluster, the edge computing cluster comprises at least two edge computing nodes (“Some cloud-based infrastructures implement clusters of computing nodes, where each node may be implemented as a virtual machine or virtual server. Each node may run a plurality of applications that provide web-services to clients over a network, such as the Internet,” ¶ [0013]), and the container image update instruction instructs the at least two edge computing nodes in the edge computing cluster to update a container image (“the commands directed to one or more nodes to correct the issues of the one or more nodes,” ¶ [0051]) , the container image being software deployed on each of the at least two edge computing nodes for processing data obtained by the respective edge 
Mathew fails to teach obtaining, by the first edge computing node, a to-be-updated container image from a remote data center; and sending, by the first edge computing node, the obtained to-be-updated container image to another edge computing node in the edge computing cluster via the local area network, the first edge computing node and said another edge computing node being connected by the local area network. Houliston teaches obtaining, by the first computing node, a download from a remote data center (“The elected download master then proceeds to download the content from outside the subnet, e.g. from software source 18, which may be a Configuration Manager Distribution Point and/or which may be coupled to the download master via a WAN rather than a LAN,” ¶ [0031]); and sending, by the first edge computing node, the obtained download to another computing node via the local area network (“as the download master downloads content from outside the subnet to its cache, one or more other NOMAD agents on the subnet in turn download the content from the cache of the download master to their own cache,” ¶ [0032]), the first computing node and said another computing node being connected by the local area network (“a network 1, for example a wide area network (WAN) or Local area network (LAN),” ¶ [0017]; also Fig 1). It would have been obvious to one of ordinary skill in the 
Mathew-Houliston fails to teach obtaining the container image from a remote data center via a public network. Zimmerman teaches downloading a VM image from a remote server via a public network (“users 302 (e.g., users at a customer site) may upload or download VM image(s) 308 via their corresponding company portal 306 located in a demilitarized zone (DMZ) 310. The users may access the portal through a network 304 such as the Internet,” ¶ [0029]). It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the Internet, as taught by Zimmerman, into Mathew-Houliston, in order to extend a private network to remote geographical locations without the need to build private infrastructure, thereby reducing costs.

Regarding claims 2, 9 and 16, Mathew-Houliston-Zimmerman teaches the invention of claims 1, 8 and 15, and further teaches, before obtaining the to-be-updated container image (Houliston: Fig. 3, S36), and after the receiving the container image update instruction (Houliston: “whenever a NOMAD agent, e.g. running on a computer 10 in a subnet, requires any content, it initiates an election to dynamically determine where the content should be obtained from,” ¶ [0031]), selecting, by the first edge computing node, an agent edge computing node from the plurality of nodes in the edge computing cluster as an agent node (Houliston: Fig. 3, S30A; “If no NOMAD agent within the subnet has the content cached, and/or if certain NOMAD agents only have a partial cache of the content, then a download master is elected based on one or more 

Regarding claim 21, Mathew-Houliston-Zimmerman teaches the invention of claim 1 above, and further teaches that the at least two edge computing nodes are connected to one or more sensors (Mathew: “The computer system 700 also includes an alphanumeric input device 712 (e.g., a keyboard), a user interface (UI) navigation (or cursor control) device 714 (e.g., a mouse), a disk drive unit 716…and a network interface device 720,” ¶ [0089]), and each of the at least two computing nodes is configured to process data collected by the one or more sensors to generate one or more processing results  (Mathew: “operations may be performed by one or more programmable processors executing a computer program to perform functions by operating on input data and generating output,” ¶ [0086]) and send the one or more processing results to the remote data center via the public network (Houliston: “The elected download master then proceeds to download the content from outside the subnet, e.g. from software source 18, which may be a Configuration Manager Distribution Point and/or which may be coupled to the download master via a WAN rather than a LAN,” ¶ [0031]).

Claims 3-6, 10-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathew-Houliston-Zimmerman as applied to claim 2, 9 and 16 above, and further in view of U.S. Pub. No. 2010/0162036 (“Linden”).

Regarding claims 3, 10 and 17, Mathew-Houliston-Zimmerman teaches the invention of claims 2, 9 and 16, but fails to teach that selecting, the agent edge computing node from the plurality of edge computing nodes in the edge computing cluster as the agent node comprises: obtaining, by the first edge computing node, a performance parameter of each edge computing node in the edge computing cluster, wherein the performance parameter is used to indicate resource usage of the respective edge computing node; determining, by the first edge computing node, a load of each edge computing node in the edge computing cluster based on the performance parameter of the respective edge computing node; and sorting, by the first edge computing node, the plurality of edge computing nodes in the edge computing cluster based on the loads of the plurality of edge computing nodes, and selecting one edge computing node with the lowest load from the plurality of edge computing nodes in the edge computing cluster as the agent node. Linden teaches selecting an agent node from a plurality of edge computing nodes comprises: obtaining, by the first edge computing node, a performance parameter of each edge computing node in the edge computing cluster (“The cluster devices may implement a monitoring function in various different ways. In one example, each of the cluster devices may generate and transmit periodic status messages,” ¶ [0101]), wherein the performance parameter is used to indicate resource usage of the respective edge computing node (“the status messages 

Regarding claims 4, 11 and 18, Mathew-Houliston-Zimmerman-Linden teaches the invention of claims 3, 10 and 17, and further teaches selecting the first edge computing node, as the edge computing node with the lowest load, as the agent node (Linden: “a device health score may…provide application resource usage metrics (e.g., memory usage, processor usage, etc.), and the like,” ¶ [0103]); “the election may 

Regarding claims 5, 12 and 19, Mathew-Houliston-Zimmerman teaches the invention of claims 2, 9 and 16, but fails to teach that selecting the agent edge computing node from the plurality of edge computing nodes in the edge computing cluster as the agent node comprises: randomly selecting, by the first edge computing node, the agent edge computing node from the plurality of edge computing nodes in the edge computing cluster as the agent node. Linden teaches selecting the agent edge computing node from the plurality of edge computing nodes in the edge computing cluster as the agent node comprises: randomly selecting, by the first edge computing node, the agent edge computing node from the plurality of edge computing nodes in the edge computing cluster as the agent node (“selection may be based upon device health score, processing load, IP address, connection speed, random selection, or the like,” ¶ [0112]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate master election, as taught by Linden, into Mathew-Houliston-Zimmerman, in order to employ a simple master election process, thereby reducing the time required to elect a new master.

Regarding claims 6, 13 and 20, Mathew-Houliston-Zimmerman teaches the invention of claims 2, 9 and 16, but fails to teach that selecting the agent edge computing node from the plurality of edge computing nodes in the edge computing cluster as the agent node comprises: selecting, by the first edge computing node, the agent edge computing node from the plurality of edge computing nodes in the edge computing cluster as the agent node based on an identifier of the agent edge computing node. Linden teaches selecting, by the first edge computing node, the agent edge computing node from the plurality of edge computing nodes in the edge computing cluster as the agent node based on an identifier of the agent edge computing node (“selection may be based upon device health score, processing load, IP address, connection speed, random selection, or the like,” ¶ [0112]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate master election, as taught by Linden, into Mathew-Houliston-Zimmerman, in order to employ a simple master election process, thereby reducing the time required to elect a new master.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathew-Houliston-Zimmerman as applied to claims 2 and 9 above, and further in view of U.S. Pub. No. 2018/0324204 (“McClory”).

Regarding claims 7 and 14 Mathew-Houliston-Zimmerman teaches the invention of claims 2 and 9, but fails to teach that, when the agent edge computing node is not the first edge computing node and obtaining the to-be-updated container image comprises: .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN CHANG whose telephone number is (571)272-8631.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


JULIAN CHANG
Examiner
Art Unit 2455



/Julian Chang/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455